Citation Nr: 1001495	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus 
Type II (DM), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971 and from November 1973 to December 1983.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
posttraumatic stress disorder (PTSD) and an increased rating 
for diabetes mellitus.

An October 2008 rating decision granted service connection 
for PTSD.  This was a full grant of the benefit sought with 
regard to that issue.  Grantham v. Brown, 114 F .3d 1156 
(Fed. Cir. 1997).


FINDING OF FACT

The Veteran's DM requires the use of insulin and a restricted 
diet; the need for restricted activities is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for DM 
have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009). 

In a November 2005 letter, issued prior to the initial 
adjudication of the claim, and in January 2006, March 2006 
and May 2008 letters, the RO or AMC notified the Veteran of 
the evidence needed to substantiate his claim for an 
increased rating.  The letters told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened.  They satisfied the second and third elements of 
the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, and the 
surviving elements of Vazquez-Flores notice, including the 
disability-rating and effective-date elements of the claims, 
by the March 2006 and May 2008 letters.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

There was a timing deficiency in that the May 2008 letter was 
sent after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in a 
supplemental statements of the case issued in October 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in January 2006 and July 2008 
for his diabetes mellitus.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Ratings for DM are governed by criteria and set forth in 38 
C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

The criteria for a 40 percent rating under Diagnostic Code 
7913 are conjunctive not disjunctive-i.e. there must be 
insulin dependence and restricted diet and regulation of 
activities.  "Regulation of activities" is defined by 
Diagnostic Code7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007). 

Analysis

In a November2003 rating decision, the RO granted the Veteran 
service connection for DM..  An evaluation of 20 percent was 
assigned, effective October 27, 2003, based on evidence of 
treatment of DM with the oral hypoglycemic agent, Glyburide 
and a restricted diet.  See outpatient treatment records from 
the VA Medical Center in Richmond, VA (Richmond VA) dated 
from May 2003 to November 2003.  

Outpatient treatment records from the Richmond VA dated from 
December 2003 to May 2004 show that the Veteran's DM was 
poorly controlled due to the Veteran's reluctance to take 
prescribed amounts of Glyburide and insulin.

In January 2006, the Veteran was afforded a VA examination.  
The examiner noted that the Veteran was still taking oral 
medications for DM and that he denied any hypoglycemic 
reactions.  He also noted that the Veteran did not follow a 
restricted diet; that he had not lost any weight related to 
DM and; that he had not been told to avoid activities 
secondary to that disease.  The examiner also noted that the 
Veteran's last eye examination in October 2004 showed no 
retinopathy.  The Veteran denied any tingling or numbness in 
his upper/lower extremities, but he reported pain in both his 
feet.  There was no evidence of nephropathy.

Outpatient treatment records from the Richmond VA Medical 
Center (VAMC) show that the Veteran continued to be 
prescribed oral medication and a restricted diet for DM and 
that he continued to be resistant to taking insulin until 
November 2006, at which time his blood sugar levels underwent 
a vast improvement.

In his September 2006 notice of disagreement, the Veteran 
indicated that he wanted to avoid insulin, but his doctor 
wanted him to take it.  He also stated that he worked every 
day and followed a restricted diet.

In a November 2006 statement, H.F., MD stated that he was 
treating the Veteran for diabetes and that while the diabetes 
was previously uncontrolled, it was now much improved.  Dr. 
F. also stated that the Veteran was able to work at his job 
as a mechanic without limitation.

The Veteran was afforded another VA examination in July 2008.  
The examiner noted that the Veteran did not have a history of 
diabetic ketoacidosis and that he did not report any problems 
with hypoglycemia.  The Veteran complained of tingling and 
numbness in the hands and feet, but reported no progressive 
weight loss, no progressive loss of strength, and no urinary 
incontinence or fecal leakage.  The examiner indicated that 
treatment for the Veteran's DM included Glyburide and 
Insulin, Novolin N.  He also noted that the Veteran visited 
his doctor on average five times per year for DM.  

The Veteran reported that DM did not affect his eyes and he 
did not relate his DM to cardiac symptoms.  He did complain 
of dry skin and claudication after walking 200 yards on level 
ground at 2 miles per hour.  However, there was no calf pain 
at rest and he did not feel persistent coldness of the 
extremities.  The examiner noted that there was no indicated 
affect on the Veteran's kidneys from his DM and the Veteran 
reported that he did not experience any functional impairment 
from his condition.  The examiner also noted that the Veteran 
had a history of hypertension, not caused by, but aggravated 
by his DM, for which he was taking medication and impotence 
which was caused by his DM.  

The examiner indicated that there was no change in the 
Veteran's confirmed diagnosis of DM and noted that there were 
no findings of secondary complications related to the eye, 
heart, skin, peripheral arteries, renal or neurological 
system.  He specifically noted that the noted symptoms of 
tingling and numbness in the hands and feet was non 
significant as there was a normal neurological examination ad 
no treatment for neuropathy.  He also noted that the DM did 
not cause any restriction of activities.

In an October 2008 rating decision, the RO granted the 
Veteran service connection for erectile dysfunction, 
secondary to DM and entitlement to special monthly 
compensation based on loss of use of a creative organ.

The above evidence, shows that the Veteran's DM requires 
hypoglycemic agents, insulin and a restricted diet, but there 
is no evidence that he has been advised to restrict his 
activities due to his disability.  As noted above, during 
both his January 2006 and July 2008 VA examinations, it was 
noted that he had not been told to avoid or restrict his 
activities secondary to DM.  The treatment records contain no 
information contradicting this report.  There is no other 
evidence of record showing that the Veteran has been advised 
or required to restrict activities due to DM.  Accordingly, a 
disability rating greater than 20 percent under DC 7913 is 
not warranted.  38 U.S.C.A. § 5107(b); Camacho

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case there is no evidence that a service connected 
disability has caused unemployability.  The January 2006 
examination report shows that the Veteran was gainfully 
employed, as did the aforementioned November 2006 statement 
from H.F., MD, and there has been no allegation or evidence 
of unemployability.  During outpatient treatment at the 
Richmond VA in September 2008, the Veteran reported that his 
job was going well.  Because there is no evidence of 
unemployability, further consideration of entitlement to TDIU 
is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. 
Cir. 2009).


ORDER

An increased rating for diabetes mellitus, Type II is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


